Citation Nr: 0842650	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.

2.  Entitlement to an initial compensable rating for an 
abdominal scar, post appendectomy.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1997 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the veteran's claims at 
issue in this appeal.  The veteran filed a timely Notice of 
Disagreement (NOD) in July 2005 and, subsequently, in 
November 2005, the RO provided a Statement of the Case (SOC).  
In January 2006, the veteran filed a timely substantive 
appeal to the Board.   

The veteran did not request a hearing before the Board.
 
The veteran's claims for service connection for a left knee 
disability; and for an initial rating in excess of 10 percent 
for a left shoulder strain are addressed in the REMAND 
appended to the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected abdominal appendectomy scar 
is superficial in nature; the scar is not painful upon 
examination, is not unstable, does not adhere to underlying 
tissue, and does not exceed six square inches in size; there 
is some keloid formation but there is no evidence of 
underlying tissue loss or functional limitation.







CONCLUSION OF LAW

The scheduler criteria for an initial or staged compensable 
rating for an abdominal scar, post appendectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the October 2004 letter sent to the veteran by 
the RO adequately apprised him of the most of the information 
and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.
 
The October 2004 letter from the RO satisfied these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that he has a disability 
that he incurred in service or a pre-service disability that 
was aggravated thereby.  This correspondence clearly 
disclosed the VA's duty to obtain certain evidence for the 
veteran, such as VA medical records and other government 
records, as well as its obligation to help obtain relevant 
private records, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although the VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that the VA received all such records.  The Board 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and the VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board notes that the October 2004 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of the veteran's claim for a 
compensable rating, the veteran is not prejudiced by the 
failure to provide him that further information.  That is, as 
the Board finds that a compensable rating is not warranted 
for the claim on appeal, no compensable rating or effective 
date will be assigned and any questions as to such an 
assignment are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that adequate VCAA notice in a claim for an increased 
rating requires a greater degree of specificity with respect 
to notice of what is necessary to substantiate such a claim.  
However, since the claim for a compensable rating for the 
veteran's abdominal scar is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, supra, at 491.  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when the VA has granted a service connection claim 
and the veteran thereafter in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap¸ that held 
that once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."  Goodwin, supra, at 137.  Although Goodwin dealt 
with an earlier effective date claim, the Board notes that 
the establishment of a disability rating is also a downstream 
element. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The record indicates that the veteran has 
been afforded a VA examination to determine the status of his 
abdominal scar.  Based on a review of the record, the Board 
finds that there is sufficient competent evidence to make a 
decision on the veteran's claim.  Therefore, there is no duty 
to provide another examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Evidence; Law and Regulations; Analysis.

A.  Factual Evidence.  The veteran's July 1997 service 
medical entrance examination reports that the veteran did not 
have any abnormal bodymarks, scars or tattoos.

January 2003 service medical records note that the veteran 
underwent an appendectomy.  

A February 2003 service medical record reports that, two 
weeks after the appendectomy, redness was visible along the 
superior aspect of the wound. 

The veteran's May 2004 service discharge examination was 
negative for any pertinent abnormal objective findings.  

During a November 2004 VA medical examination, the veteran 
stated that he had chronic episodic pain in the upper portion 
of his appendectomy scar.  The pain would manifest when he 
did abdominal crunches, lifted weights, or coughed.  Physical 
examination showed a vertical scar in the middle abdomen, 
measuring 15 cm by 1.0 cm.  No pain was noted upon 
examination.  The scar did not adhere to the underlying 
tissue.  The texture of the skin was smooth and a keloid was 
noted in the upper portion.  The examiner found no limitation 
of motion or other functional limitation caused by the scar.  

B.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based.  38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Diagnostic Codes, found at 38 C.F.R § 4.118, provide as 
follows: For a scar, other than on the head, face and neck, 
which is superficial and does not cause a limitation of 
motion, a veteran will receive a maximum 10 percent 
evaluation if it covers an area of 144 square inches or 
greater under Diagnostic Code 7802.  Pursuant to Diagnostic 
Code 7804, a veteran will garner a maximum 10 percent rating 
for a superficial scar that is painful on examination.  The 
regulation defines a "superficial scar" as one that was not 
associated with underlying soft tissue damage.  38 C.F.R § 
4.118, Diagnostic Codes 7802, Note (2) & 7804, Note (1).  
Under Diagnostic Code 7805, other scars should be rated on 
limitation of function of the affected part.  38 C.F.R § 
4.118, Diagnostic Code 7805.

C.  Analysis.  In this instance, the objective medical 
evidence, specifically the November 2004 VA examination, 
indicated that the veteran's appendectomy scar was not tender 
upon objective examination, and was superficial in nature 
with no indication of underlying tissue loss.  The scar only 
measured 15 by 1 cm. or well under six square inches in size 
and did not adhere to underlying tissue.  There was no 
tenderness upon objective examination and there is no 
indication that the scar is unstable.  The examiner found no 
limitation of function of limitation caused by the scar.  
Reviewing the criteria under 38 C.F.R. § 4.71a, the Board 
finds that the current noncompensable (0 percent) rating to 
be consistent with such findings.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Under such circumstance, the benefit of the doubt doctrine 
does not apply to the instant case.  38 U.S.C.A. § 5107(b); 
see also, e.g.,  Ortiz v. Principi, 274 F.3d 1361, 1364- 65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial or staged compensable rating for an 
abdominal scar, post appendectomy is denied.



REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2008).  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

In a December 2004 rating decision, the RO granted the 
veteran's claim for service connection for a left shoulder 
strain with residual limitation of motion, assigning a 10 
percent rating.  In his July 2005 NOD, the veteran indicated 
his belief that his shoulder condition had worsened and that 
he was seeking treatment for it.  The Board notes that the 
last record of treatment associated with the claims file is a 
VA medical record form June 2005.  

Considering the time that has elapsed since the last VA 
examination that evaluated his shoulder disability (more than 
4 years) and his allegation of increased disablement since 
that time, the Board finds that there is a duty to provide a 
more current examination to determine the current severity of 
the veteran's left shoulder disability.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Turning next to the veteran's claim for service connection 
for a left knee disability, the veteran's service medical 
records contain numerous reports regarding treatment for the 
left knee.  Of potential relevance: a November 1998 VA 
medical record diagnosed the veteran with a left medical 
meniscus strain; a May 1999 VA medical record diagnosed an 
MCL strain; a May 2001 X-ray report noted a degenerative 
change in the posterior horn medial meniscus with mild 
truncation of the anterior horn of the medial meniscus; and 
an August 2001 VA medical record noted a chronic recurring 
left knee strain.  The veteran's pre-discharge clinical 
examination reports a "normal knee exam today."  A November 
2004 VA medical examination diagnosed a "stable status post 
left knee strain".  It is not clear whether such is a 
current diagnosis; if it is, the examination report lacks an 
opinion as to whether it is linked to service.  The 
examination noted above should clarify this matter.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

In addition, the AMC/RO should request 
that the veteran furnish written 
authorization to permit the AMC/RO to 
obtain all pertinent medical treatment 
records.

Regardless of the veteran's response, the 
AMC/RO should seek to obtain all VA 
medical records regarding any treatment 
from a VA facility after June 2005.

2.  The veteran's claims file, including a 
copy of this Remand and any evidence 
procured because of this Remand, should be 
sent to a VA clinician for a medical 
examination to evaluate the veteran's left 
shoulder strain and left knee disorder.

Regarding the left shoulder strain, the 
examiner should provide results of range 
of motion testing.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and the examiner should 
identify and state at what point pain 
begins and ends. The examiner should 
address whether and to what extent there 
is likely to be additional range of motion 
loss due to any of the following: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  

The examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion, and/or no limitation of function, 
such facts must be noted in the report.  

Regarding the left knee disorder, 
following a review of the relevant medical 
evidence in the claims file, an interview 
with the veteran, a physical examination 
and any tests that are deemed necessary, 
the physician must address the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any left knee disorder that may be 
present began during service or is 
otherwise linked to any incident of 
service?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

The physician is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the physician 
should so record in the examination 
report. 

3.  Thereafter, the veteran's claims must 
be re-adjudicated based on all of the 
evidence of record and all governing legal 
authority.

4.  If any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with an 
SSOC.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


